Appellant's brief presents no question for review for the following reasons:
1. Under the heading "Errors relied upon for reversal," no errors are set forth except such as would be grounds for a new trial, but there is nothing in the brief to inform the 1.  court whether there was a motion for a new trial or whether appellant is attempting to assign these errors independently.
2. There is no attempt to set forth a "concise statement of so much of the record as fully presents every error and 2.  exception relied upon," as required by Rule 2-17 of the Rules of the Supreme Court.
3. None of appellant's propositions or points are 3.  supported by authority as required by the above rule.
Judgment affirmed.
NOTE. — Reported in 81 N.E.2d 378.